EXHIBIT 10.67

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the "Agreement") is made and effective July 7, 2015,

 



BETWEEN:

Darryl Gomillion (the "Consultant"), an individual domiciled in Texas, with his
principal residence at:

 

 

 

10526 Dawn Drive

Dallas, Texas 75228, United States

 

 

AND:

Elite Data Services, Inc. (the "Company"), a company organized and existing
under the laws of the Florida with its head office located at:

 

 

 

4447 N. Central Expressway Ste 110-135,

Dallas, Texas, 75205, United States



 

In the event of a conflict in the provisions of any attachments hereto and the
provisions set forth in this Agreement, the provisions of such attachments shall
govern.

 

In consideration of the foregoing and of the mutual promises set forth herein,
and intending to be legally bound, the parties hereto agree as follows:

 

1. Recitals

 

 

a.

Consultant has expertise in the area of the Company's business and is willing to
provide consulting services to the Company and travel to Roatan to begin the the
needed research and development for gaming machine implementation.

 

 

 

b.

The Company is willing to engage Consultant as an independent contractor, and
not as an employee, on the terms and conditions set forth herein.

 

 

 

c.

The Company desires to obtain the services of Consultant by means of services
provided by Consultant's employees dispatched by Consultant to provide services
to Company hereunder ("Agents"), on its own behalf and on behalf of all existing
and future Affiliated Companies (defined as any corporation or other business
entity or entities that directly or indirectly controls, is controlled by, or is
under common control with the Company), and Consultant desires to provide
consulting services to the Company upon the following terms and conditions.

  

2. Services

 

 

a.

Consultant agrees to perform for Company the services listed in the Scope of
Services section in Exhibit A, attached hereto and executed by both Company and
Consultant. Such services are hereinafter referred to as "Services." Company
agrees that consultant shall have ready access to Company's staff and resources
as necessary to perform the Consultant's services provided for by this contract,
and shall provide Consultant with a laptop computer in which is the Company's
property and shall be returned to the Company upon commencement of the
Consulting period or before if either party terminates this Agreement.

 



 1

 



 

3. Consulting Period

 

3.1. Basic Term

 

The Company hereby retains the Consultant and Consultant agrees to render to the
Company those services described in Exhibit A for the period (the "Consulting
Period") commencing on the date of this Agreement and ending upon the earlier of
six months (the "Term Date"), and (ii) the date the Consulting Period is
terminated in accordance with Section 7. The Company shall pay the Consultant
the compensation to which it is entitled under Section 5 through the end of the
Consulting Period, and, thereafter, the Company's obligations hereunder shall
end.

 

3.2. Renewal

 

Subject to Section 7, the Consulting Period may be renewed for an additional six
month period (upon consent of both parties) on the Term Date and on each
anniversary thereof. Either party's right to terminate the Consulting Period,
instead of renewing the Agreement, shall be with or without cause.

  

4. Duties and Responsibilities

 

 

a.

Consultant hereby agrees to provide and perform for the Company those services
set forth on Exhibit A attached hereto. Consultant shall devote its best efforts
to the performance of the services and to such other services as may be
reasonably requested by the Company and hereby agrees to provide services to the
Company, including working towards necessary approvals, evaluating the region
for applicable gaming machines, research and development.

 

 

 

b.

Consultant shall use its best efforts to comply with, and to ensure that Lands
End is in compliance with, all policies and practices regarding the use of
facilities at which services are to be perform hereunder and Lands End has
agreed to house Consultant at their expense during the term of this Agreement.
Consultant shall be professional and respectful during this period and represent
the Company professionally and dutifully.

 

 

 

c.

Consultant may obtain, upon prior written consent from the Company, for the
benefit of the Company, as an intended third-party beneficiary thereof, prior to
the performance of any services hereunder by any of the Agents, the written
agreement of Agent to be bound by terms no less restrictive than the terms of
Sections 2, 5, 6, and 7 of this Agreement.

 

 

 

e.

Personnel supplied by Consultant to provide services to Company under this
Agreement will be deemed Consultant's employees or agents and will not for any
purpose be considered employees or agents of Company. Consultant assumes full
responsibility for the actions of such personnel while performing services
pursuant to this Agreement, and shall be solely responsible for their
supervision, daily direction and control, provision of employment benefits (if
any) and payment of salary (including all required withholding of taxes).

 



 2

 



 

5. Compensation, Benefits and Expenses

 

5.1. Compensation

 

In consideration of the services to be rendered hereunder, including, without
limitation, services to any Affiliated Company, Consultant shall be paid Four
Thousand Dollars ($4,000), payable at the time and pursuant to the procedures
regularly established, and as they may be amended, by the Company during the
course of this Agreement. Services provided at Lands End will be paid by Lands
End under a separate Agreement and Company shall not be responsible for services
rendered specifically for Lands End not in the furtherance of the SPV Agreement.

 

5.2. Benefits

 

Other than the compensation specified in this 5.1, neither Consultant nor its
Agents shall be entitled to any direct or indirect compensation for services
performed hereunder.

 

5.3. Expenses

 

The Company shall pay for Consultant's travel expenses to Roatan in the
performance of the duties hereunder in accordance with the Company's general
policies, as they may be amended from time to time during the course of this
Agreement.

 

6. Termination of Consulting Relationship

 

6.1. By the Company or the Consultant

 

At any time after six months, either the Company or the Consultant may
terminate, without liability, the Consulting Period for any reason, with or
without cause, by giving seven days advance written notice to the other party.

 

6.2. Termination Due to Bankruptcy, Receivership

 

The Consulting Period shall terminate and the Company's obligations hereunder
(including the obligation to pay Consultant compensation under Section 5 shall
cease upon the occurrence of: (i) the appointment of a receiver, liquidator, or
trustee for the Company by decree of competent authority in connection with any
adjudication or determination by such authority that the Company is bankrupt or
insolvent; (ii) the filing by the Company of a petition in voluntary bankruptcy,
the making of an assignment for the benefit of its creditors, or the entering
into of a composition with its creditors; or (iii) any formal action of the
Board to terminate the Company's existence or otherwise to wind up the Company's
affairs.

 



 3

 

   

7. Termination Obligations

 

Consultant hereby acknowledges and agrees that all property, including, without
limitation, all books, manuals, records, reports, notes, contracts, lists,
blueprints, the Macbook Pro laptop computer and other documents, or materials,
or copies thereof, Proprietary Information, and equipment furnished to or
prepared by Consultant or its Agents in the course of or incident to its
rendering of services to the Company, including, without limitation, records and
any other materials pertaining to Invention Ideas belong to the Company and
shall be promptly returned to the Company upon termination of the Consulting
Period. Following termination, neither Consultant nor any of its Agents will
retain any written or other tangible material containing any Proprietary
Information.

 

8. Assignment; Successors and Assigns

 

Consultant agrees that it will not assign, sell, transfer, delegate or otherwise
dispose of, whether voluntarily or involuntarily, or by operation of law, any
rights or obligations under this Agreement, nor shall Consultant's rights be
subject to encumbrance or the claims of creditors. Any purported assignment,
transfer, or delegation shall be null and void. Nothing in this Agreement shall
prevent the consolidation of the Company with, or its merger into, any other
corporation, or the sale by the Company of all or substantially all of its
properties or assets, or the assignment by the Company of this Agreement and the
performance of its obligations hereunder to any successor in interest or any
Affiliated Company. Subject to the foregoing, this Agreement shall be binding
upon and shall inure to the benefit of the parties and their respective heirs,
legal representatives, successors, and permitted assigns, and shall not benefit
any person or entity other than those enumerated above.

 

9. Place of work

 

Consultant's services will be rendered in Roatan at Lands End pursuant to the
Strategic Vendor Placement Agreement between the Company and Lands End, but
Consultant will, on request, come to Company's address, or such other places
designated by Company to meet with representatives of Company.

 

10. Time Devoted to Work

 

In the performance of the services, the aforesaid services and the hours
Consultant is to work on any given day will be entirely within Consultant's
control and Company will rely upon Consultant to put in such number of hours as
is reasonably necessary to fulfill the spirit and purpose of this contract. This
arrangement will probably take about days of work per week although there
undoubtedly will be some weeks during which Consultant may not perform any
services at all or, on the other hand, may work practically the full week.



 



 4

 

   

11. Confidential Information

 

Each party hereto ("Such Party") shall hold in trust for the other party hereto
("Such Other Party"), and shall not disclose to any non-party to the Agreement,
any confidential information of such Other Party. Confidential information is
information which relates to Such Other Party's research, development, trade
secrets or business affairs, but does not include information which is generally
known or easily ascertainable by non-parties of ordinary skill in computer
systems design and programming.

 

Consultant hereby acknowledges that during the performance of this contract, the
Consultant may learn or receive confidential Company information and therefore
Consultant hereby confirms that all such information relating to the client's
business will be kept confidential by the Consultant, except to the extent that
such information is required to be divulged to the consultant's clerical or
support staff or associates in order to enable Consultant to perform
Consultant's contract obligation.

 



a)

Consultant agrees not to disclose or use, except as required in Consultant's
duties, at any time, any information disclosed to or acquired by Consultant
during the term of this contract. Consultant shall disclose promptly to Company
all inventions, discoveries, formulas, processes, designs, trade secrets, and
other useful technical information and know-how made, discovered, or developed
by Consultant (either alone or in conjunction with any other person) during the
term of this contract. Consultant agrees that he shall not, without the written
consent of Company, disclose to third parties or use for his own financial
benefit or for the financial or other benefit of any competitor of Company, any
information, data, and know-how, manuals, disks, or otherwise, including all
programs, decks, listings, tapes, summaries of any papers, documents, plans,
specifications, or drawings.

b)

Consultant shall take all reasonable precautions to prevent any other person
with whom Consultant is or may become associated from acquiring confidential
information at any time.

c)

Consultant agrees that all confidential information shall be deemed to be and
shall be treated as the sole and exclusive property of Company.

d)

Upon termination of this contract, Consultant shall deliver to Company all
drawings, manuals, letters, notes, notebooks, reports, and all other materials
(including all copies of such materials), relating to such confidential
information which are in the possession or under the control of Consultant.
Consultant shall sign secrecy agreements provided by Company.



 



12. Services for Others

 

Inasmuch as Consultant will acquire or have access to information which is of a
highly confidential and secret nature, it is expected that Consultant will not
perform any services for any other person or firm without Company's prior
written approval, with the exception of Lands End as mutually agreed hereon.



 



 5

 

  

13. Status of Consultant

 

Consultant is an independent contractor and neither Consultant nor Consultant's
staff is or shall be deemed to be employed by Client. Company is hereby
contracting with Consultant for the services described on Exhibit A and
Consultant reserves the right to determine the method, manner and mean by which
the services will be performed. Consultant is not required to perform the
services during a fixed hourly or daily time and if the services are performed
at the Company's premises, then Consultant's time spent at the premises is to be
at the discretion of the Consultant; subject to the Company's normal business
hours and security requirements.

 

14. Company Representative

 

Sarah Myers shall represent the Company during the performance of this contract
with respect to the services and deliverables as defined herein and has
authority to execute written modifications or additions to this contract.

 

15. Disputes

 

Any disputes that arise between the parties with respect to the performance of
this contract shall be submitted to binding arbitration in the State of
Tennessee, to be determined and resolved by said Association under its rules and
procedures in effect at the time of submission and the parties hereby agree to
share equally in the costs of said arbitration.

 

The final arbitration decision shall be enforceable through the courts of the
state of Consultant's address or any other state in which the Company resides or
may be located. In the event that this arbitration provision is held
unenforceable by any court of competent jurisdiction, then this contract shall
be as binding and enforceable as if this Section 18 were not a part hereof.

 

16. Taxes

 

Any and all taxes, except income taxes, imposed or assessed by reason of this
contract or its performance, including but not limited to sales or use taxes,
shall be paid by the Client. Consultants shall be responsible for any taxes or
penalties assessed by reason of any claims that Consultant is an employee of
Company and Company and Consultant specifically agree that Consultant is not an
employee of Client.



 



 6

 

  

17. Liability

 

Consultant warrants to Company that the material, analysis, data, programs and
services to be delivered or rendered hereunder, will be of the kind and quality
designated and will be performed by qualified personnel. Special requirements
for format or standards to be followed shall be attached as an additional
Exhibit and executed by both Company and Consultant. Consultant makes no other
warranties, whether written, oral or implied, including without limitation,
warranty of fitness for purpose or merchantability. In no event shall Consultant
be liable for special or consequential damages, either in contract or tort,
whether or not the possibility of such damages has been disclosed to Consultant
in advance or could have been reasonably foreseen by Consultant, and in the
event this limitation of damages is held unenforceable then the parties agree
that by reason of the difficulty in foreseeing possible damages all liability to
Company shall be limited to $500 as liquidated damages and not as a penalty.

  

18. Non-Competition

 

If this Consulting Agreement with the Company terminates for any reason, the
Consultant will not, for a period of two years from the date of termination,
have any business dealings whatsoever, either directly or indirectly through
associates with any customer or client of the Company or its subsidiaries or any
person or firm with whom the Consultant has made contact in connection with his
consulting activities for the Company; and the Consultant will keep in strictest
confidence, both during the term of this Agreement and subsequent to termination
of this Agreement, and will not during the term of this Agreement or thereafter
disclose or divulge to any person, firm or corporation, or use directly or
indirectly, for his own benefit or the benefit of others, any information which
in good faith and good conscience ought to be treated as confidential
information including, without limitation, information relating to the software
developed by the Company, information as to sources of, and arrangements for,
hardware supplied to customers or clients of the Company, submission and
proposal procedures of the Company, customer or contact lists or any other
confidential information or trade secrets respecting the business or affairs of
the Company which the Consultant may acquire or develop in connection with or as
a result of the performance of his services hereunder. In the event of an actual
or threatened breach by the Consultant of the provisions of this paragraph, the
Company shall be entitled to injunctive relief restraining the Consultant from
the breach or threatened breach. Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedies available to the
Company for such breach or threatened breach, including the recovery of damages
from the Consultant.

 

19. Enforceable

 

The provisions of this Agreement shall be enforceable notwithstanding the
existence of any claim or cause of action of the Consultant against the Company
whether predicated on this Agreement or otherwise.

 

20. Representations and Warranties

 

Consultant represents and warrants (i) that Consultant has no obligations, legal
or otherwise, inconsistent with the terms of this Agreement or with Consultant's
undertaking this relationship with the Company, (ii) that the performance of the
services called for by this Agreement do not and will not violate any applicable
law, rule or regulation or any proprietary or other right of any third party,
(iii) that Consultant will not use in the performance of his responsibilities
under this Agreement any confidential information or trade secrets of any other
person or entity and (iv) that Consultant has not entered into or will enter
into any agreement (whether oral or written) in conflict with this Agreement.



 



 7

 

  

21. Injunctive Relief

 

The Consultant acknowledges that disclosure of any Confidential Information by
him will give rise to irreparable injury to the Company or the owner of such
information, inadequately compensable in damages. Accordingly, the Company or
such other party may seek and obtain injunctive relief against the breach or
threatened breach of the foregoing undertakings, in addition to any other legal
remedies which may be available. The Consultant further acknowledges and agrees
that in the event of the termination of this Agreement his experience and
capabilities are such that he can obtain a consulting arrangement or employment
in business activities which are either (1) of a different or non-competing
nature with his activities as a consultant for the Company, or (2) are carried
on in a different geographic location; and that the enforcement of a remedy
hereunder by way of injunction will not prevent him from earning a reasonable
livelihood.

 

The Consultant further acknowledges and agrees that the covenants contained
herein are necessary for the protection of the Company's legitimate business
interests and are reasonable in scope and content.

  

22. Complete Agreement

 

This agreement contains the entire agreement between the parties hereto with
respect to the matters covered herein. No other agreements, representations,
warranties or other matters, oral or written, purportedly agreed to or
represented by or on behalf of Consultant by any of its employees or agents, or
contained in any sales materials or brochures, shall be deemed to bind the
parties hereto with respect to the subject matter hereof. Company acknowledges
that it is entering into this Agreement solely on the basis of the
representations contained herein.

 

23. Indemnification

 

Consultant hereby indemnifies and agrees to defend and hold harmless the Company
from and against any and all claims, demands and actions, and any liabilities,
damages or expenses resulting there from, including court costs and reasonable
attorneys' fees, arising out of or relating to the services performed by
Consultant under this Agreement or the representations and warranties made by
Consultant pursuant to Sections 2 and 4 hereof. Consultant's obligations under
Section 4 hereof shall survive the termination, for any reason, of this
Agreement.

 

24. Attorney's Fees

 

Should either party hereto, or any heir, personal representative, successor or
assign of either party hereto, resort to litigation to enforce this Agreement,
the party or parties prevailing in such litigation shall be entitled, in
addition to such other relief as may be granted, to recover its or their
reasonable attorneys' fees and costs in such litigation from the party or
parties against whom enforcement was sought.



 



 8

 

  

25. Non-waiver

 

No failure or neglect of either party hereto in any instance to exercise any
right, power or privilege hereunder or under law shall constitute a waiver of
any other right, power or privilege or of the same right, power or privilege in
any other instance. All waivers by either party hereto must be contained in a
written instrument signed by the party to be charged and, in the case of the
Company, by an executive officer of the Company or other person duly authorized
by the Company.

  

26. Applicable Law

 

Consultant shall comply with all applicable laws in performing Services but
shall be held harmless for violation of any governmental procurement regulation
to which it may be subject but to which reference is not made in Exhibit A. This
Agreement shall be construed in accordance with the laws of the Tennessee.

 

27. Severability; Enforcement

 

If any provision of this Agreement, or the application thereof to any person,
place, or circumstance, shall be held by a court of competent jurisdiction to be
invalid, unenforceable, or void, the remainder of this Agreement and such
provisions as applied to other persons, places, and circumstances shall remain
in full force and effect. It is the intention of the parties that the covenants
contained in Sections 6 and 7 shall be enforced to the greatest extent (but to
no greater extent) in time, area, and degree of participation as is permitted by
the law of that jurisdiction whose law is found to be applicable to any acts
allegedly in breach of these covenants. It being the purpose of this Agreement
to govern competition by Consultant anywherethroughouttheworld, these covenants
shall be governed by and construed according to that law (from among those
jurisdictions arguably applicable to this Agreement and those in which a breach
of this Agreement is alleged to have occurred or to be threatened) which best
gives them effect

 

28. Scope of Agreement

 

If the scope of any of the provisions of the Agreement is too broad in any
respect whatsoever to permit enforcement to its full extent, then such
provisions shall be enforced to the maximum extent permitted by law, and the
parties hereto consent and agree that such scope may be judicially modified
accordingly and that the whole of such provisions of this Agreement shall not
thereby fail, but that the scope of such provisions shall be curtailed only to
the extent necessary to conform to law.



 



 9

 

  

29. Notices

 

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered by hand
or mailed, postage prepaid, by certified or registered mail, return receipt
requested, and addressed to the Company at:

 

Elite Data Services, Inc.

4447 N. Central Expressway Ste 110-135

Dallas, Texas, 75205, United States

 

or to the Consultant at:

 

10526 Dawn Drive

Dallas, TX 75228

 

Notice of change of address shall be effective only when done in accordance with
this Section.



  

30. Assignment

 

This Agreement may not be assigned by either party without the prior written
consent of the other party. Except for the prohibition on assignment contained
in the preceding sentence, this Agreement shall be binding upon and inure to the
benefits of the heirs, successors and assigns of the parties hereto.



 



 10

 

  

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.

 

THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 



COMPANY

CONSULTANT

 

 

/s/ Sarah Myers

 

/s/ Darryl Gomillion

 

Sarah Myers

 

Darry Gomillion

 

President, COO

 

 

 



 11

 



 

EXHIBIT A

Scope of Services

 

Business Advisory towards Gaming Implementation

 

1.

Capital Advisory

2.

Demographic Advisory for Roatan

3.

Gaming Machine at SPV location

4.

Types of machines

5.

Engineering of machines

6.

SPV Implementation

 

a.

SPV operations

 

7.

Restructuring and turnaround

 

a.

Transaction Advisory Services

b.

Sampling and measuring

c.

Risk Assessment

d.

Internal Controls

 

8.

Education and Research

 



a.

Strategy Solutions



 



 

i.

Technology Solutions

 

ii.

Market and Development

 

iii.

Branding advice

 

iv.

SPV Education for internal controls

 

v.

Evaluate competition

 

vi.

Assist with legal approval

 

vii.

Assist with taxation and municipality requirements

 



9.

Assisting the Company on all needed aspects of development as requested and
required



 

 

12

--------------------------------------------------------------------------------